DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 23, 2021 has been entered claims 1-3, 5-10, and 12-16 remain pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,191,627 to Courtney, hereinafter referred to as Courtney.
In reference to claim 8, Courtney discloses the claimed invention.
A four-way valve (13) comprising: 
a body including a first port (12) configured to connect to a discharge outlet (11) of a compressor (10), a second port (19) configured to connect to a first heat exchanger (21), a third port (15) configured to connect to a suction inlet (14) of the compressor (10) and a fourth port (16) configured to connect to a second heat exchanger (18); 
a slider (25) positioned in the body; and 
an actuator assembly (40) configured to impart linear motion to the slider; 
wherein the actuator assembly is configured to move the slider to one of a first position (figure 3), a second position (figure 1) or a third position (figure 2); 
wherein when the slider (25) is in the third position (figure 2), the second port (19) is fluidly coupled to the fourth port (15), the third port (15) is isolated from the first 
In reference to claim 9, Courtney discloses the claimed invention.
Courtney discloses wherein the slider (25) is in the first position (figure 3), the third port (15) is fluidly coupled to the fourth port (16), the first position corresponding to a cooling mode (figure 3).
  In reference to claim 10, Courtney discloses the claimed invention.
Courtney discloses wherein the slider is in the second position (figure 1), the second port (19) is fluidly coupled to the third port (15), the second position corresponding to a heating mode, see figure 1.
 In reference to claim 14, Courtney discloses the claimed invention.
Courtney as modified supra would include the actuator assembly (40) is configured to move the slider when the compressor is not running. See Courtney column 1 lines 26-30 where Courtney teaches reversing the valve when the compressor has .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney in view of US 2,758,447 to Prosek, hereinafter referred to as Prosek.
In reference to claim 1, Courtney as modified by Prosek discloses the claimed invention.
Courtney discloses a heating and cooling system, see figure 1, comprising: 

a first heat exchanger (21);
 a second heat exchanger (18); 
a four-way valve (13)  comprising: 
a body including a first port (12) connected to the discharge outlet (11), a second port (19) connected to the first heat exchanger (21), a third port (15) connected to the suction inlet (14) and a fourth port (16) connected to the second heat exchanger (18); 
a slider (25) positioned in the body; and 
an actuator assembly (40) configured to impart linear motion to the slider (25); and 
a controller (44) configured to send a command to the actuator assembly (40) to move the slider to one of a first position (figure 3), a second position (figure 1) or a third position (figure 2); 
wherein when the slider is in the third position (figure 2), the second port (19) is fluidly coupled to the fourth port (16), and the third port (15) is isolated from the first port (11), the second port (19) and the fourth port (16), 
wherein the controller is configured to command the four-way valve to move the slider to the third position.
Courtney fails to explicitly disclose the controller is configured to shut the compressor off. However Courtney does disclose that it is known to shut down the compressor for a short period of time during reversal of the valve (see column 1 lines 26-37) and that during instant reversal, undesirable noise, damages compressor valves, dilutes lubricant causing increased ware of components. Courtney further discloses that the invention prevents these issues by providing a by-pass passage while the valve is being adjusted, see column 1 line 63- column 2 line 4, while the flow is reversing. Column 2 lines 54-64 discloses that the neutral position (figure 3 which corresponds to 
With respect to the controller shutting off the compressor, Prosek teaches that when a four way reversing valve (13) is reversed, that it is a known method to  stop the operation of the compressor unit via a control (93) while the system equalizes, see column 7 lines 23-29. Prosek teaches that it is known to utilize a single controller (93) to both operate the compressor to shut down during equalization and operate the four way reversing valve (13), see figure 1 and “Operation” beginning in column 6. This is strong evidence that modifying Courtney as claimed such that the compressor was shutdown at the same time the valve was operated into the equalizing position would produce predictable result (e.g. automatically operate and reverse the system utilizing a single controller). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify by Courtney by Prosek such that a single controller shutdown the compressor during reversal and actuated the actuator assembly to move the valve into the equalizing position (figure 2), in order to stop the compressor and equalize the pressure within the system utilizing a single controller.
In reference to claim 2, Courtney as modified by Prosek discloses the claimed invention.
Courtney discloses wherein the slider (25) is in the first position (figure 3), the third port (15) is fluidly coupled to the fourth port (16), the first position corresponding to a cooling mode (figure 3).
In reference to claim 3, Courtney as modified by Prosek discloses the claimed invention.
Courtney discloses wherein the slider is in the second position (figure 1), the second port (19) is fluidly coupled to the third port (15), the second position corresponding to a heating mode, see figure 1.
 In reference to claim 7, Courtney as modified by Prosek discloses the claimed invention.
Courtney as modified supra would include the actuator assembly (40) is configured to move the slider when the compressor is not running. See Courtney column 1 lines 26-30 where Courtney teaches reversing the valve when the compressor has been stopped and Prosek column 7 lines 23-28 where Prosek teaches stopping the compress shortly before equalizing the system. Accordingly, the combination of Courtney and Prosek would be configured to (capable of) moving when the compressor is not running.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney and Prosek as applied supra and in further view of CN10101080601 to Tomioka et al., hereinafter reference will be made to the English language translation provided with the non-final Office action mailed December 24, 2020.
In reference to claim 5, Courtney and Tomioka discloses the claimed invention.
Courtney fails to disclose the actuator assembly (40) comprises a stepper motor and a worm gear. However, Tomioka teaches that in the art of linear valve actuation of a slider (18), that it is a known method to provide the actuation by means of a stepping motor (see page 2 first full paragraph) and a worm gear (37). This is strong evidence that modifying Courtney as claimed would produce predictable result (e.g. providing controlled linear actuation of a slider via a motor). Accordingly, it would have been 
In reference to claim 6, Courtney and Tomioka discloses the claimed invention.
Since Tomioka teaches the slider (18) comprised a geared surface (38) to coact with the worm gear (37), when modifying Courtney by Tomioka to include the worm gear arrangement, it would be natural that the combination would also comprise a geared surface to coact with the worm gear.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney in further view of Tomioka.
In reference to claim 12, Courtney and Tomioka discloses the claimed invention.
Courtney fails to disclose the actuator assembly (40) comprises a stepper motor and a worm gear. However, Tomioka teaches that in the art of linear valve actuation of a slider (18), that it is a known method to provide the actuation by means of a stepping motor (see page 2 first full paragraph) and a worm gear (37). This is strong evidence that modifying Courtney as claimed would produce predictable result (e.g. providing controlled linear actuation of a slider via a motor). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Courtney by Tomioka such that the actuator assembly (40) comprises a stepper motor and a worm gear since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known 
In reference to claim 13, Courtney and Tomioka discloses the claimed invention.
Since Tomioka teaches the slider (18) comprised a geared surface (38) to coact with the worm gear (37), when modifying Courtney by Tomioka to include the worm gear arrangement, it would be natural that the combination would also comprise a geared surface to coact with the worm gear.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney.
In reference to claim 15, Courtney as modified discloses the claimed invention.
Courtney discloses a method of controlling a four-way valve (13) including a body including a first port (12) configured to connect to a discharge outlet (11) of a compressor (10), a second port (19) configured to connect to a first heat exchanger (21), a third port (15) configured to connect to a suction inlet (14) of the compressor (10), a fourth port (16) configured to connect to a second heat exchanger (18), and a slider (25) positioned in the body, the method comprising: 
in a cooling mode (figure 3), positioning the slider in a first position to fluidly couple the third port (16) and the fourth port (14); 
in a heating mode (figure 1), positioning the slider in a second position to fluidly couple the second port (19) and the third port (14); 
positioning the slider (25)  in a third position (figure 2) to fluidly couple the second (19) port and the fourth port (16), 
wherein in the third position (figure 2), the third port  (15) is isolated from the first port (12), the second port (19) and the fourth port (16).
Courtney fails to explicitly disclose positioning the slider in the third position (figure 2) in a shutdown mode with the compressor shut off. However Courtney does 
In reference to claim 16, Courtney as modified discloses the claimed invention.
Courtney as modified supra would inherently include the slider is configured to move (into the neutral position of figure 2) when the compressor is not running. See column 1 lines 26-37 where Courtney suggests stopping the compressor during valve reversal.

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered .

Applicant further argues with respect to Courtney that that refrigerant flow continues (i.e. the compressor is still running) what the valve is in the intermediate position. This is not found persuasive. The flow from one heat exchanger to the other does not necessarily occur due to the compressor running but flows due to the pressure differential between the indoor and outdoor heat exchanger as the pressure equalizes. Further, Courtney expressly discloses that the switching of the valve can occur when the compressor is stopped (see column 1 lines 26-37). 
Applicant’s argument with respect to claim 15 that MacDougall does not disclose the third port isolated from the first , second and forth port in the third position as been considered and found persuasive. Accordingly, the rejection of claims  15 under 35 USC 102(a)(1)  over MacDougall have been withdrawn. However, a new rejection of claim 15 under Courtney as modified has been applied.
Note that Applicant makes no separate argument with respect to the allowability of claim claim 8. Claim 8 does not include the limitation of the controller stopping the operation of the compressor. Accordingly, claim 8 is broader and only requires the valve having a capability of operating in the third position while a compressor is shutdown. Since the valve of Courtney is perfectly capable of so performing (as described in the rejection as applied supra) and the valve of Courtney teaches all of the structural limitations of the claims, the rejection of claim 8 (and its subsequent dependent claims) under 35 USC 102(a)(1) over Courtney is considered proper and remains.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763